Citation Nr: 1135682	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  04-00 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for residuals of a right eye injury.

(The issues of entitlement to an initial compensable disability rating for left chest wall muscle damage and entitlement to a 10 percent disability rating based on multiple noncompensable service-connected disabilities are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The appellant served in the Kansas Army National Guard from November 1985 to December 2003.  The service department has verified frequent periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) during this period.  

The appellant is considered a "veteran" of a period of "active military ...service" because he has become disabled from a myocardial infarction, for which service connection is now in effect, during the period from March 29, 2002 to March 31, 2002.  In addition, the Veteran has also been granted service connection for chest wall muscle damage and for a right knee injury that were incurred during periods of active duty in 2000.  38 U.S.C.A. §§ 101(2), (22), (23), (24) (West 2002); 38 C.F.R. § 3.6(a); McManaway v. West, 13 Vet. App. 60, 67 (1990) (vacated on other grounds sub nom. McManaway v. Gober, 4 Fed. Appx. 821 (Fed. Cir. Jan. 22, 2001), citing Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995) (noting that, "if a claim relates to period of active duty for training, a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and the claimant does not achieve veteran status for purposes of that claim" (emphasis in McManaway)); see also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) (Steinberg, J., concurring).  The appellant is not a "veteran", for VA purposes, for any other period of ACDUTRA or INACDUTRA for which service connection has not been granted.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2002 and May 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The issues of entitlement to service connection for tinnitus and service connection for residuals of a right eye injury were remanded by the Board in March 2008 for additional development.  With respect to the claim for service connection for tinnitus, the Board finds that the remand directives have been completed, and, thus, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  In addition, the issues of entitlement to service connection for a right knee injury and entitlement to service connection for chest wall muscle damage were remanded by the Board in March 2008.  However, service connection was granted for both claimed disabilities by the RO in a September 2008 rating decision and, therefore, those claims are no longer on appeal.  In addition, the issue of entitlement to a higher initial disability rating for residuals of myocardial infarction, status post two vessel coronary artery bypass grafting was withdrawn by the Veteran.  Therefore, the issue is not before the Board at this time.  

The Veteran had two Board hearings in this appeal before two different Veterans Law Judges (VLJs).  The first hearing was held in November 2007 by video conference and the second hearing was held in March 2011 at the RO in Lincoln, Nebraska.  Transcripts of both hearings are of record.  Because two different VLJs held hearings in this appeal (regarding the two claims identified on the title page), the following decision will be reviewed and signed by a panel of three VLJs, which includes the VLJs who presided over the November 2007 and March 2011 hearings.  See 38 C.F.R. § 20.707 (2010).  (The Board notes that a separate decision will be issued for the two claims for which the Veteran provided testimony during only the March 2011 hearing.)

In July 2011, the Veteran was sent a letter asking if he wanted to have another hearing before a third Veterans Law Judge.  See Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011) (holding that a veteran is entitled to an opportunity for a hearing before all the [VLJs] who will ultimately decide his hearing).  Later in July 2011, the Veteran responded that he did not desire another hearing.  Therefore, the Board will proceed with the decision.

At the March 2011hearing, the Veteran submitted additional evidence to the Board, along with a written waiver of initial review of this evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2010).  Thus, the Board will consider the evidence in the adjudication of the claims on appeal.

The issue of entitlement to service connection for residuals of a right eye injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has tinnitus that as likely as not had its onset during ACDUTRA and has continued to the present.


CONCLUSION OF LAW

The Veteran's tinnitus was incurred in ACDUTRA.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Because the claim for entitlement to service connection for tinnitus on appeal is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).


LAW AND ANALYSIS

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

The Veteran's service treatment records are absent for findings of tinnitus.  In fact, the first medical indication of tinnitus was shown in non-service treatment records dated in the 2000s.  Nevertheless, the absence of treatment for, or medical evidence of, a claimed disability is not always fatal to the claim.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

In several statements and hearing testimony, the Veteran attested to the fact that he was exposed to noise trauma during active duty as an armor crewman which included training and live duties inside live, functioning, and firing tanks.  He has stated that he has experienced tinnitus since his period of ACDUTRA in 1985 to 1986.  The Veteran's DD Form 214, for the ACDUTRA period from November 1985 to March 1986 shows that the Veteran's military occupational specialty (MOS) was armor crewman.  The September 2010 Department of Veterans Affairs letter, which includes a listing of MOS duties with respect to noise exposure, shows that an MOS of armor crewman was "highly probable" with respect to being exposed to hazardous noise.  Thus, the Board finds that the Veteran was likely exposed to loud noise during his period of ACDUTRA and he has provided seemingly credible testimony to attest to this type of noise exposure.  

Thus, the remaining question pertaining to service connection is whether the Veteran's current tinnitus is related to his military noise exposure.  Although the evidence does not show that the Veteran was treated for or diagnosed with tinnitus during ACDUTRA, the Board notes that the salient question is whether the current condition is at least as likely the result of the injury he sustained in service, i.e., the acoustic trauma, as it is the result of another factor or other factors not related to service.  38 C.F.R. § 3.303(d).  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Board notes that there are conflicting medical opinions associated with the claims file that pertain to the etiology of the Veteran's tinnitus.  In this regard, a May 2008 VA examiner opined that the tinnitus was less likely as not caused by or a result of acoustic trauma, as there was no evidence of tinnitus in the service treatment records.  A February 2010 VA examiner opined that tinnitus was not caused by or a result of military related acoustic trauma.  The examiner explained that the claims file and service treatment records were reviewed and the service treatment records were negative for any indication of tinnitus and/or hearing loss during his active duty service.  The separation physical did not indicate tinnitus as a reported or potential problem.  The examiner stated that there was no evidence within the service treatment records that supported a tinnitus claim.  

It would have been helpful had the VA examiners brought their expertise to bare in this manner regarding medically known or theoretical causes of tinnitus or described how tinnitus which results from noise exposure or acoustic trauma generally present or develop in most cases, as distinguished from how tinnitus develops from other causes, in determining the likelihood that current tinnitus was caused by noise exposure or acoustic trauma in service as opposed to some other cause.

On the other hand, in a March 2007 examination report, a private ear, nose, and throat specialist explained that the Veteran had a complaint of tinnitus dating back to 1985-1986.  Based on the history provided by the Veteran and the interview and testing process, Dr. F.J.K. stated that it was his best medical opinion that the Veteran's tinnitus was more likely than not the results of acoustic trauma that he was subjected to during his military service beginning during his initial active duty training in 1985.  He stated that from taking the Veteran's history, any significant noise exposure that would have caused or had significant impact or contributed to his tinnitus, prior to or post military service.  In a January 2010 VA otolaryngology note, the Veteran reported that he has had tinnitus for several years, but recently became louder and more irritating.  The examining physician listed an assessment of tinnitus.  The examining physician noted that it was bilateral, likely related to a prior history of noise trauma in the military, of which he gave a very convincing history.  

The Board does observe that the private audiologist and the VA examining physician did not indicate whether they reviewed the claims file or the service treatment records.  However, as discussed above, the Veteran's reported history is seemingly credible and he was likely exposed to loud noise during ACDUTRA.  As such, the private audiologist and the VA physician based the opinions on a substantiated event.  In Coburn v. Nicholson, 19 Vet. App. 427 (2006), the United States Court of Appeals for Veterans Claims (Court) pointed out that reliance on a veteran's statements renders a medical report incredible only if the Board rejects the statements of the veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), (citing Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion may not be discounted solely because the examiner did not review the claims file).  Thus, the Board does find the opinions to be probative and persuasive.

In general, the Board is responsible for assessing the credibility and weight to be given to the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Such assessments extend to medical evidence.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion reached; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

Based on the foregoing, there is at least an approximate balance of positive and negative evidence regarding the issue at hand, and the Board finds that the evidence raises at least a reasonable doubt as to whether the Veteran's current tinnitus was incurred in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In consideration of the evidence of record and when resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran has tinnitus that as likely as not had its onset during ACDUTRA and has continued to the present.  Accordingly, the Board concludes that service connection for tinnitus is warranted.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.


ORDER

Service connection for tinnitus is granted.


REMAND

Reason for Remand: To comply with the March 2008 remand directives.  

A remand is required regarding the claim of service connection for residuals of a right eye injury for compliance with the Board's March 2008 remand.  Stegall, 11 Vet. App. at 268 (holding that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).  The remand directed that the Veteran be afforded a VA examination with respect to that claim.  The directives requested that an examiner review the claims file and address the etiology of any current right eye disability found to be present.  The record shows that the Veteran was afforded a VA examination in May 2008.  There was no claims file at the time of the examination.  The Veteran reported history of trauma to the right eye during service and that he still sometimes feels irritation.  The Veteran was assessed with "20/20 OU, history of trauma to conjunctiva, healed now."  He also had "mild dry eye OU due to MGD and mild pigment dispersion syndrome OU, no glaucoma."  The examiner did not review the claims file or provide an opinion as to the etiology of any diagnosed right eye disability.  Accordingly, a remand is necessary to provide the Veteran with a new VA examination that complies with the March 2008 remand directives.

Accordingly, this issue is REMANDED for the following actions:

1.  The Veteran should be afforded a VA ophthalmology examination to determine the nature, extent, and etiology of any current right eye disability found to be present, to include dry eye or asymmetric intraocular pressure.  The Veteran's claims file must be made available to and be reviewed by the examiner.  All tests and studies deemed necessary should be accomplished and clinical findings should be reported in detail.  Based on the examination results, review of the Veteran's pertinent medical history, if a diagnosed right eye disability is found to be present, the examiner is requested to opine as to whether it is at least as likely as not (a 50 percent likelihood or higher) that the disorder originated during the Veteran's March 1987 period of ACDUTRA or is etiologically related to the documented right eye injury incurred in March 1987 during training.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  After undertaking any other development deemed appropriate, re-adjudicate the claim of service connection for residuals of a right eye injury.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



			
     KATHLEEN K. GALLAGHER                             RYAN T. KESSEL                
	              Veterans Law Judge                                Acting Veterans Law Judge          
        Board of Veterans' Appeals                          Board of Veterans' Appeals          



__________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


